t c memo united_states tax_court john henry besaw petitioner v commissioner of internal revenue respondent docket no filed date john henry besaw pro_se alicia h eyler lisa m oshiro and julie l payne for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies and penalties as follows year deficiency dollar_figure dollar_figure penalty sec_6662 dollar_figure dollar_figure the issues for decision are whether petitioner is entitled to deductions claimed for wages travel and meals and entertainment m e business_expenses for and beyond those allowed during an audit and whether he is liable for the accuracy-related_penalties unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time his petition was filed petitioner resided in washington state for the years in issue petitioner worked as an adjunct professor of business at various universities and colleges he also operated two businesses john besaw ph d jbp which provided management and consulting services and rapidleansixsigma rlss which provided coaching and teaching in addition to management and consulting services petitioner had a personal checking bank account ending in in and from this account he made several transfers to an account ending in that totaled dollar_figure in and dollar_figure in petitioner agrees that the transfers were to his daughter jenny besaw during the years in issue petitioner financially supported his daughter in her motorcycle-racing interests on her original income_tax returns for and jenny besaw did not report as taxable_income any payments that she received from her father later during the examination of petitioner’s returns described below jenny besaw filed amended returns for those years petitioner and his wife jointly filed federal_income_tax returns on schedules c profit or loss from business they reported the following jbp rlss item gross_income dollar_figure dollar_figure big_number -0- big_number big_number travel_expenses m e expenses wage expenses total expenses including other expenses net_profit_or_loss dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the internal_revenue_service irs selected petitioner’ sec_2010 and sec_2011 tax returns for examination petitioner provided to the irs copies of a form_1096 annual summary and transmittal of u s information returns and forms 1099-misc miscellaneous income the form_1096 reported john besaw as the filer and the forms 1099-misc reported nonemployee compensation from rlss to recipients as follows recipient compensation jenny besaw phil borland dan martin annabelle canlas christine young total dollar_figure big_number big_number big_number big_number big_number the irs attempted to verify the forms 1099-misc through searches on its database but found no record of them through these searches however the irs was able to conclude that taxpayer identification numbers on some of the forms 1099-misc that petitioner presented were erroneous or missing the irs allowed petitioner some business_expense deductions for rlss but disallowed in their entirety deductions for wages travel and m e expenses for the years in issue the irs allowed all jbp deductions including wages travel and m e expenses opinion sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business for an expenditure to be an ordinary and necessary business_expense generally the taxpayer must show a bona_fide business_purpose for the expenditure and there must be a proximate relationship between the expenditure and the business_of_the_taxpayer see 37_tc_650 see also sec_1_162-1 income_tax regs personal_living_and_family_expenses are generally not deductible sec_262 taxpayers are required to maintain sufficient records to establish the amount and purpose of any deduction sec_6001 116_tc_438 sec_1_6001-1 e income_tax regs they also have the burden of proving their entitlement to deductions claimed rule a see 292_us_435 512_f2d_882 9th cir aff’g tcmemo_1972_133 see also lyseng v commissioner tcmemo_2011_226 slip op pincite in general taxpayers must substantiate claimed deductions with evidence such as invoices or receipts that establish that the expenses were actually incurred the burden may shift to the commissioner under sec_7491 and but petitioner did not satisfy conditions for that shift particularly the substantiation requirements and maintenance of all required records the burden_of_proof therefore remains with petitioner petitioner repeatedly argues about events that occurred during the audit and complains about the court’s refusal to consider those arguments however this proceeding is a trial de novo and we do not look behind the statutory notice see 62_tc_324 the results of audits for other years are also irrelevant see rosemann v commissioner tcmemo_2009_185 slip op pincite citing auto club of mich v commissioner 353_us_180 and 55_tc_28 for the proposition that each taxable_year stands alone and the commissioner may challenge in a succeeding year what was condoned or agreed to in a previous year petitioner also argues that the record shows that he incurred and paid the rlss expenses for wages m e and travel and that these expenses were ordinary and necessary for this business focusing on wage expenses he asserts that his testimony--corroborated by forms 1099-misc for and and his personal checking account bank statements for those years--establishes that payments were indeed made to the independent contractors he alleges that the bank statements show specific information for each payment and also reflect that certain withdrawals were converted to either british pounds for payments to phil borland or philippine pesos for payments to annabelle canlas petitioner’s description of the record is erroneous petitioner claims that his daughter jenny besaw served as webmaster for one of his business web sites and that electronic funds transfers reflected in the bank statements prove that he paid her dollar_figure for her services in both and he also asserts in his brief that he provided respondent and the court with the and schedules c of jenny besaw’s income_tax returns which show that the dollar_figure payment from him for each year was reported as income additionally he asserts that the court was provided with christine young’ sec_2010 and sec_2011 schedules c which show that she too reported her rlss payments as income petitioner did not offer in evidence any schedules c for jenny besaw or christine young there are no forms 1099-misc for in the record--only a summary of the contract labor expense that petitioner reconstructed due to lost working papers he referred at trial to the schedules c of his daughter and christine young only with relation to their social_security numbers but correct social_security numbers for those two does not substantiate the payments made to them or correct inaccurate taxpayer information on other forms misc petitioner did not address the discrepancy between the dollar_figure of rlss nonemployee compensation he allegedly reported on the forms 1099-misc and the dollar_figure of wage expenses he reported for rlss for in any event neither the summary nor the forms 1099-misc for establish that the independent contractors were actually paid the statements from petitioner’s personal bank account are incomplete they contain four unexplained gaps each running from one to over two months within the years in issue petitioner did not identify any specific withdrawals or transfers in these bank records as payment to the independent contractors and the statements do not show any currency conversions the parties agree that petitioner’s transfers to the bank account ending in were transfers to jenny besaw petitioner admits to financially supporting his daughter in her personal endeavors and he does not establish what portion if any of the transfers was not familial he also failed to corroborate his testimony regarding the business_purpose of the transfers with any other evidence such as web site documentation or testimony by jenny besaw applicable regulations define a transfer of property made in the ordinary course of business as a transaction which is bona_fide at arm’s length and free from any donative_intent sec_25_2512-8 gift_tax regs a transfer of property between family members normally receives close scrutiny see eg 98_tc_554 but can be treated as one in the ordinary course of business if it meets the criteria set forth above see 436_f2d_1327 5th cir petitioner however did not show that his transfers to his daughter met these requirements for the travel and m e expense deductions petitioner similarly relies on his testimony while asserting that it is supported by corroborating evidence such as bank statements credit card statements receipts electronic logs trip sheets travel itineraries statements of expense a personal calendar summary sheets and spreadsheets however some of these professed documents were either not provided or not received in evidence receipts were not provided and credit card statements failed to show a name or an account number most of the meals were not reflected on his calendars petitioner acknowledges that he did not keep receipts for any meals costing less than dollar_figure his series of self-generated spreadsheets is insufficient to prove that he actually incurred and paid the reported expenses or that they were ordinary and necessary the spreadsheets certainly fail to satisfy the stringent requirements of sec_274 which call for additional and contemporaneous substantiation establishing the amount time place and business_purpose of expenditures see sec_274 flush language see also sec_1_274-5t and c and temporary income_tax regs fed reg date consequently there is only petitioner’s testimony that he correctly claimed the rlss deductions for wages travel and m e expenses--but that testimony is implausible and inconsistent for example petitioner testified that on date he was having a business meeting in tacoma washington but then later attested that he was on a business trip in spokane washington from january he admitted to claiming meal expense deductions both by specific items and at per_diem rates while offering no evidence to show that he did not duplicate expenses petitioner failed to explain credibly how the rlss expenses were distinguishable from the wages travel and m e expenses claimed for jbp which were allowed during the audit he has not persuaded us that certain expenses were not deducted twice petitioner’s unsupported self-serving and inconsistent testimony does not provide a basis upon which the court could permit the disallowed deductions we are not required to accept his testimony and we do not see 449_f2d_311 9th cir holding that a court is not bound to accept uncontroverted testimony at face value if it is improbable unreasonable or questionable aff’g tcmemo_1969_48 87_tc_74 bennett v commissioner tcmemo_1997_145 slip op pincite aff’d without published opinion 141_f3d_1149 1st cir petitioner’s uncorroborated testimony is simply unreliable his misstatements of the record add further doubt to his credibility we hold that petitioner did not properly substantiate any of his disputed business_expenses and thus is not entitled to any of the disallowed business_expense deductions sec_6662 penalties sec_6662 and b and imposes a accuracy-related_penalty on any underpayment of federal_income_tax which is attributable to a taxpayer’s negligence or a substantial_understatement_of_income_tax an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties higbee v commissioner t c pincite respondent asserts that petitioner is liable for the penalties because of substantial understatements of income_tax for the years in issue or negligence because we have concluded that petitioner is not entitled to any of the disallowed deductions the understatements for and remain in excess of dollar_figure which is greater than of the tax required to be shown on petitioner’s return for each year as these understatements are substantial respondent’s burden of going forward has been satisfied and we need not address negligence once the commissioner has met the burden of production the taxpayer must come forward with persuasive evidence that the penalty is inappropriate--for example by showing that he or she acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1_6664-4 income_tax regs petitioner argues that he relied on guidance provided in irs publications and by an irs examiner to claim the disallowed deductions he alleges that the same examiner who had previously accepted his documentation during audits of his and tax returns was told by her manager to disallow the deductions in issue he does not contend that he consulted any other tax professional neither the irs’ publications nor its agents are authoritative sources of federal tax law see 381_us_68 congress not the commissioner prescribes the tax laws 330_f2d_91 9th cir nor can any interpretation by taxpayers of the language used in government pamphlets act as an estoppel against the government nor change the meaning of taxing statutes aff’g tcmemo_1963_196 moreover a revenue_agent does not have the authority to bind the commissioner see hodel v commissioner tcmemo_1996_348 slip op pincite by claiming business_expense deductions without keeping adequate_records petitioner a well- educated man has failed to show that he acted with reasonable_cause or in good_faith we therefore sustain the sec_6662 penalty for each year we have considered other arguments of the parties but they are irrelevant unsupported by the record or by authority or otherwise without merit to reflect the foregoing decision will be entered for respondent
